Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00675-CR

                                  Angelina SARABIA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011CR4398W
                      Honorable Lori I. Valenzuela, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Appellate counsel’s motion to withdraw is GRANTED.

      SIGNED May 1, 2013.


                                             _____________________________
                                             Sandee Bryan Marion, Justice